DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 10, 12 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al (JP H07093632 A), a.k.a., JP,07-093632,A(1995), referred to as “the English Translation”.

	Regarding Claim 1, Kobayashi discloses a coin handling apparatus, as mentioned at paragraph 1 of the English Translation of Kobayashi, comprising:
a transport path, i.e, defined by conveyor (2a, 2b) and the sliding surface facing them, as illustrated in figure 7 and as mentioned in paragraphs 24-26, for example, having a transport surface, i.e., the sliding surface and chute groove (La-Ld) as mentioned in paragraphs 27-29, in which an opening, i.e., the plurality of four selection holes (16a-16d), as mentioned at paragraph 25 and as illustrated at figures 9 and 13-15, for dropping a coin is formed;
a conveyor (2a, 2b) configured to transport a coin on the transport surface, i.e., the sliding surface and chute groove (La-Ld), as mentioned at paragraphs 27-29, along the transport path, i.e., as defined by the sliding surface (La-Ld) and the conveyor belts (2a, 2b);
a gate including a plurality of members, i.e., reject plate (35) and flapper (36a-36d), as illustrated in figure 15 and as mentioned at paragraphs 32, 33, 36 and 37, configured to move between a closed position, as illustrated in figure 13 and as mentioned at paragraph 54, for closing the opening such that a coin transported by the conveyor (2a, 2b) is not dropped into the opening (16a-16d), and an opened position, as illustrated in figures 14 and 15 and as mentioned at paragraphs 38, 39, 54 and 55, for opening the opening (16a-16d) such that the coin is dropped into the opening (16a-16d); and
a drive motor (5), noting also electromagnetic solenoid (40) and drive motor drive circuit (140) as mentioned at paragraphs 45, 46, 49 and 54 and as illustrated in figure 11, configured to drive the plurality of members to control the gate (35, 36a-36d) to move between the closed position and the opened position.

Regarding Claim 2, Kobayashi discloses wherein
the plurality of members (35, 36a-36d) include at least a first member (35) and a second member (36a-36d) each attached to opposing walls of the transport path in a width direction, as illustrated in figure 13, noting the hinges (37) and pin (39) are located at opposite walls, as mentioned at paragraphs 32, 33, 36, 37 and 54 and as illustrated in figures 12 and 13.

Regarding Claim 3, Kobayashi discloses, wherein
the plurality of members (36a-36d) include a member, i.e., the tip of members (36a-36d), as illustrated in figure 13, configured to protrude into the transport path (La-Ld) and cause the coin to drop into the opening (16a-16d) in a case that the gate (36a-36d) is in the opened position.

Regarding Claim 4, Kobayashi discloses, wherein
the gate (35, 36a-36d) is configured to form a flat surface that is substantially parallel to the transport surface (La-Ld) in a case that the gate (35, 36a-36d) is in the closed position, as illustrated in figure 12, for example.

Regarding Claim 5, Kobayashi discloses, wherein the plurality of members include:
a first member (36a-36d) disposed upstream in a transport direction of coins and configured to rotate in a first direction in a case that the gate transitions from the closed position to the opened position; and
a second member (35) disposed downstream in the transport direction and configured to rotate in a second direction opposite to the first direction in the case that the gate transitions from the closed position to the opened position, as illustrated in figure 14 and as mentioned at paragraphs 38, 39 and 54.

Regarding Claim 6, Kobayashi discloses, wherein
the first direction and the second direction are perpendicular to the transport surface, as illustrated in figure 14, for example.

Regarding Claim 7, Kobayashi discloses, wherein
the first member (36a-36d) is configured to rotate around a first shaft, i.e., pin 37, 39, 3a), as illustrated in figures 12 and 13, disposed upstream in the transport direction within the opening (16a-16d), and
the second member is configured to rotate around a second shaft (37, 39, 3a) disposed downstream in the transport direction within the opening (16a-16d).

Regarding Claim 9, Kobayashi discloses, wherein
the second member (35) has a shape including an opening in an area where the pin (37, 39) passes when the gate (35), noting that the gate and member are considered to be a single assembly, is in the opened position, as illustrated in figures 12-15, for example, noting that the second member appears to have a though-hole that accepts the pin/shaft about which it rotates.

Regarding Claim 10, Kobayashi discloses, wherein
the first member (36a-36d) has a shape that coincides with the opening of the second member (35) and prevents the coin from dropping into the opening (16a-16d) in a case that the gate is in the closed position, noting that the first and second members (35, 36a-36d) are both able to close the openings and prevent the coins from entering the openings (16a-16d), as illustrated in figures 12 and 13.

Regarding Claim 12, Kobayashi discloses, wherein
an angle by which the first member (36a-36d) rotates from the closed position to the opened position is larger than an angle by which the second member (35) rotates from the closed position to the opened position, as illustrated in figures 13 and 14, for example, which shows the difference in angle of the first and second members when the gates are closed or open.

	Regarding Claim 14, see rejection of Claim 1, above.
	
	Regarding Claim 15, see rejection of Claim 1, above.

	Regarding Claim 16, see rejection of Claims 1 and 5, above.
	
Regarding Claim 17, see rejection of Claim 6, above.

Regarding Claim 18, see rejection of Claim 7, above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (JP H07093632 A), a.k.a., JP,07-093632,A(1995), referred to as “the English Translation” in view of Umeda (US 2014/0332350 A1) in view of Umeda (US 2014/0332350 A1).

	Regarding Claim 8, Kobayashi teaches the system as described above.

Regarding Claim 8, Kobayashi does not expressly teach, wherein
the conveyor includes a pin configured to transport a coin on the transport surface by pushing the coin.

Regarding Claim 8, Kobayashi does not expressly teach, but Umeda teaches, wherein the conveyor, i.e., belt (108), includes a pin (104, 184) configured to transport a coin on the transport surface by pushing the coin, as illustrated in figures 1-3b and as mentioned at paragraphs 53, 54, 78 and 79.

Regarding Claim 8, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein
the conveyor includes a pin configured to transport a coin on the transport surface by pushing the coin, as taught by Umeda, on Kobayashi’s conveyor belts, for the purpose of providing more positive pushing forces to coins, noting that a conveyor belt transporting coins by friction versus a belt that uses a pusher are considered obvious alternatives that one of ordinary skill would have recognized as having predicable function and structure and which are usable in place of each other based upon typical engineering design tradeoffs.

	Regarding Claim 13, see the rejection of Claim 8, above.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (JP H07093632 A), a.k.a., JP,07-093632,A(1995), referred to as “the English Translation” in view of Umeda (US 2014/0332350 A1) in view of Chen (US 4,782,937).

	Regarding Claim 11, Kobayashi teaches the system as described above.

Regarding Claim 11, Kobayashi does not expressly teach further comprising:
a link structure configured to connect the first member and the second member such that movement of the first member and the second member is synchronized in a case of opening and closing the gate.

Regarding Claim 11, Kobayashi does not expressly teach, but Chung teaches further comprising:
a link structure, i.e., linkage levers (55, 65), slots 75, 85 and pins (77, 87) as illustrated in figure 1 and 2, for example, configured to connect the first member (33) and the second member (35) such that movement of the first member (33) and the second member (35) is synchronized in a case of opening and closing the gate, as illustrated in figures 1-7 and as mentioned at col. 3, lines 17-28 and 45-68 and col. 4, lines 1-40, for example.

Regarding Claim 11, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided further comprising:
a link structure configured to connect the first member and the second member such that movement of the first member and the second member is synchronized in a case of opening and closing the gate, as taught by Umeda, in Kobayashi’s coin handling apparatus for the purpose of maintaining accuracy of movement of the first and second members, thus preventing jamming by misaligned coins, as mentioned at col. 2, lines 17-26.
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Trenner ‘544 is cited as teaching gates (4, 5) with linkages (10, 11, 12) as illustrated in figures 1-3.

Newton ‘906 is cited as teaching two diverters/gates (24, 28) as illustrated at figure 1. 

Fujio ‘125 is cited as teaching diverter/gate (S21, 21b) with linkage (23, 33) as illustrated in figures 7 and 8, for example.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


May 21, 2022